Filed 6/21/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 104







State of North Dakota, 		Plaintiff and Appellee



v.



Lemont Maurice Rogers, 		Defendant and Appellant







No. 20110033







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Jeffrey Ryan Ubben (on brief), Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501, for plaintiff and appellee.



Cary Ann Goetz (on brief), P.O. Box 1874, Bismarck, N.D. 58502-1874, for defendant and appellant.

State v. Rogers

No. 20110033



Per Curiam.

[¶1]	Lemont Rogers appeals from the district court’s amended criminal judgment and order revoking his probation.  On appeal, Rogers argues the district court abused its discretion in sentencing him after revoking his probation to seven years in prison, with credit for three years and nine days previously served.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).  

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner